      Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 1 of 7


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@kvn.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@kvn.com
     EUGENE M. PAIGE - # 202849
 4   epaige@kvn.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@kvn.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@kvn.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
11   Facsimile:     415 397 7188

12   Attorneys for Defendants
     ALPHABET INC., GOOGLE LLC, and
13   LOON LLC

14                                UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16                                      SAN JOSE DIVISION

17   SPACE DATA CORPORATION,                         Case No. 5:16-cv-03260-BLF

18                  Plaintiff,                       MOTION TO QUASH TRIAL
                                                     SUBPOENAS
19             v.
                                                     Date:      July 19, 2019
20   ALPHABET INC., GOOGLE LLC, AND                  Time:      9:00 a.m.
     LOON LLC,                                       Judge:     Hon. Beth Labson Freeman
21                                                   Dept:      Courtroom 3 – Fifth Floor
                    Defendants.
22                                                   Date Filed: June 13, 2016

23                                                   Trial Date: August 5, 2019

24

25

26
               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27

28


                                     MOTION TO QUASH SUBPOENA
                                       Case No. 5:16-cv-03260-BLF
     1331875
          Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 2 of 7


 1                                 NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3             PLEASE TAKE NOTICE THAT on July 19, 2019, at 9:00 a.m., or as soon thereafter as

 4   the matter may be heard in Courtroom 3, 5th Floor, of the United States District Court for the

 5   Northern District of California, 280 South 1st Street, San Jose, California, 95113, Movants

 6   Alphabet Inc., Google LLC, and Loon LLC (collectively “Google”) will, and hereby do, move

 7   the Court for an order quashing Plaintiff Space Data Corporation’s subpoenas served on Larry

 8   Page and Sergey Brin on March 6, 2019 and July 23, 2018, respectively (“the Subpoenas”). This

 9   motion is based on this submission, the accompanying declarations and exhibits, the pleadings

10   and other documents on file in this case, and any argument presented to the Court.

11                         MEMORANDUM OF POINTS AND AUTHORITIES

12   I.        INTRODUCTION

13             Google’s co-founders Larry Page and Sergey Brin agreed to sit for 3.5 hours of deposition

14   each in this case. As their deposition testimony made clear, neither co-founder possesses any

15   unique information related to Plaintiff Space Data Corporation’s claims in this case. Space Data

16   apparently reached the same conclusion, as it only utilized about 2.25 hours for Mr. Page’s

17   deposition and about 1.25 hours for Mr. Brin’s deposition. Nonetheless, Space Data now seeks to

18   compel the appearance at trial of both Mr. Page and Mr. Brin, the Chief Executive Officer and

19   President, respectively, of Alphabet, Inc., Google’s parent company. This effort is unwarranted

20   and inappropriate.

21             Courts routinely bar litigants from forcing the most senior corporate executives to testify

22   unless they can demonstrate that the prospective witnesses possess unique first-hand knowledge

23   that cannot be obtained through less burdensome means. Space Data cannot satisfy that high

24   standard here. Neither Mr. Page nor Mr. Brin has unique knowledge beyond what is available in

25   their depositions or the testimony of other current and former Google employees. As such, Space

26   Data’s attempt to force Mr. Brin and Mr. Page to appear at trial is nothing more than a tactic for

27   leverage and harassment. Forcing them at trial to simply repeat their deposition testimony, which

28   will in turn merely duplicate the testimony of others, would impose an undue burden on Google.

                                                        1
                                         MOTION TO QUASH SUBPOENA
                                           Case No. 5:16-cv-03260-BLF
     1331875
       Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 3 of 7


 1   Accordingly, the Court should quash the trial subpoenas issued to Mr. Brin and Mr. Page.

 2   II.       COURTS APPLY HEIGHTENED SCRUTINY WHEN CONSIDERING
               REQUESTS TO EXAMINE TOP-RANKING CORPORATE EXECUTIVES
 3

 4             Litigants seeking to examine a corporation’s most senior executives (“apex executives”)

 5   must show that they have exhausted other, less intrusive methods of procuring the information at

 6   issue, and that the subpoenaed parties have “unique first-hand, non-repetitive knowledge of the

 7   facts at issue in the case.” Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 263 (N.D. Cal.

 8   2012); see also Robertson v McNeil-PPC Inc., No. LA CV11-09050 JAK (SSx), 2014 WL

 9   12576817, at *18 (C.D. Cal. Jan. 13, 2014) (“When a high-ranking executive ‘removed from the

10   daily subjects of the litigation has no unique personal knowledge of the facts at issue, a deposition

11   of the official is improper.’”) (quoting Celerity, Inc. v. Ultra Clean Holding, Inc., No. C 05-4374

12   MMC (JL), 2007 WL 205067, at *3 (N.D. Cal. Jan. 25, 2007) (emphasis added)).

13             Extra protection is justified by courts’ recognition that forcing apex executives to spend

14   time away from their responsibilities to provide testimony imposes a significant burden on their

15   companies. Thus, the power to compel the testimony of apex executives “creates a tremendous

16   potential for abuse or harassment that may require the court’s intervention.” K.C.R. v. Cty. of Los

17   Angeles, No. CV 13-3806 PSG (SSx), 2014 WL 3434257, at *3 (C.D. Cal. Jul. 11, 2014) (citation

18   omitted); see also Robertson, 2014 WL 12576817, at *17; Celerity, 2007 WL 205067, at *3;

19   Consol. Rail Corp. v. Primary Indus. Corp., Nos. 92 Civ. 4927 & 92 Civ. 6313, 1993 WL

20   364471, at *1 (S.D.N.Y. Sept. 10, 1993) (high-ranking executives afforded extra protection based

21   on the recognition that “permitting unfettered discovery of corporate executives would threaten

22   disruption of their business and could serve as a potent tool for harassment in litigation”).

23             Although the apex doctrine is most frequently applied in the deposition context, its

24   rationale applies with equal force to trial testimony. See, e.g., In re Levaquin Prods. Liability

25   Litig., MDL No. 08-1943 (JRT), 2010 WL 4867407, at *2 (D. Minn. Nov. 9, 2010) (precluding

26   trial testimony of Johnson & Johnson’s CEO because it was unclear why other witnesses “could

27   not provide the information [defendants] seek”); Amazon.com, Inc. v. Comm’r of Internal

28   Revenue, No. 31197-12 2014 WL 6980512, at *3 (T.C. 2014) (barring respondent from
                                                        2
                                         MOTION TO QUASH SUBPOENA
                                           Case No. 5:16-cv-03260-BLF
     1331875
      Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 4 of 7


 1   compelling the trial testimony of Amazon’s Chairman and CEO, Jeff Bezos). Indeed, trial

 2   scheduling is often more complicated.

 3   III.      MR. PAGE AND MR. BRIN DO NOT HAVE UNIQUE, FIRST-HAND
               KNOWLEDGE TO OFFER AT TRIAL AND THE SUBSTANCE OF THEIR
 4             TESTIMONY COULD BE OBTAINED THROUGH LESS BURDENSOME
               MEANS
 5

 6             Space Data took the depositions of both Mr. Page and Mr. Brin, which made clear that
 7   Google’s co-founders have no unique, first-hand knowledge of facts relevant to this case. In fact,
 8   notwithstanding that Space Data negotiated for 3.5 hours of testimony from each of Mr. Page and
 9   Mr. Brin, Space Data chose not to exhaust the time allotted in either deposition. Mr. Page’s
10   deposition lasted just 2.25 hours, and Mr. Brin’s 1.25 hours. Declaration of Andrew Bruns in
11   Support of Motion to Quash Trial Subpoenas (“Bruns Decl.”) ¶ 3. Moreover, before the
12   conclusion of Mr. Brin’s deposition, defense counsel noted that Mr. Brin might not be available
13   to testify at trial and that Space Data should ask any further questions that it had. Space Data’s
14   counsel still declined to continue questioning. Bruns Decl., Ex. 1 at 66:13-67:20. Presumably,
15   Space Data was able to get answers to whatever it legitimately needed from these executives.
16             More than a year later, Space Data’s Witness List identifies a laundry list of issues about
17   which it anticipates asking Google’s founders at trial. For Mr. Page, for example, this list reads as
18   follows:
19
               Mr. Page is Google’s co-founder, Chief Executive Officer of Alphabet Inc., and
20             former Google C.E.O. Mr. Page may testify about meetings with SDC and
               Google’s February 2008 tour; knowledge of photos taken but not emailed or
21             posted “for obvious reasons” but put on the wiki; discussions, emails, analyses,
               meetings and communications regarding SDC and SDC balloon technology;
22             meetings, emails and communications with Richard DeVaul, Astro Teller, Sergey
23             Brin, Sebastian Thurn, Phil Gossett and other Google employees re: Loon
               development; meetings, emails and communications with Anne Bray and others
24             regarding Loon’s commercial viability and success; the “X” Hot List;
               “unconventional use cases”; conclusions on how Google could use SDC
25             technology; the spectrum survey; decision to greenlight DeVaul’s idea and
               funding; communications with Dylan Casey to roll-out an SDC constellation in
26             2008; Loon strategy, roll-out and practices; Loon projections and financials;
27             Alphabet and Google financials; documents on the exhibit list that are either
               authored by or were sent to him and any subjects covered in his deposition.
28
     Id., Ex. 2 at 8.
                                                        3
                                         MOTION TO QUASH SUBPOENA
                                           Case No. 5:16-cv-03260-BLF
     1331875
      Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 5 of 7


 1             None of these topics are ones for which Mr. Page possesses unique, first-hand knowledge.

 2   The same is also true of the topics Space Data has identified for Mr. Brin. The topics associated

 3   with Mr. Page and Mr. Brin overlap significantly with the anticipated testimony of other

 4   witnesses who could cover the topics just as well. For instance, to the extent that Mr. Page and

 5   Mr. Brin are being asked to testify about Google representatives’ February 2008 visit to Space

 6   Data’s offices, those facts can be introduced by any of the four other current and former Google

 7   employees who went on the trip that Space Data intends to call at trial (Larry Alder, Daniel

 8   Conrad, Minnie Ingersoll, and Daniel McCloskey). See id., Ex. 2. Indeed, Space Data’s witness

 9   list indicates that it intends to elicit the same information from these four other witnesses about

10   Google’s February 2008 visit to Space Data. Id. Each of these four other witnesses is equally if

11   not better equipped to testify about that visit than either Mr. Page or Mr. Brin.

12             The same can be said for the topics that Space Data has identified as unique to Mr. Page

13   and Mr. Brin. For example, only Mr. Page and Mr. Brin have been identified as testifying about

14   “Loon strategy, roll-out and practices.” Id. But Mr. Page and Mr. Brin do not now, nor have they

15   ever, worked on the development and day-to-day operations of Loon. Their involvement is

16   primarily indirect oversight as supervising apex executives, to whom hundreds of projects report.

17   Several of the witnesses that Space Data plans to call are far more intimately involved with

18   Loon’s development and operations during the relevant period, including Astro Teller and

19   Richard DeVaul.

20             In short, Space Data could get the same information it hopes to glean from Mr. Page and

21   Mr. Brin from other witnesses who are at least as knowledgeable as them about the subject

22   matter. See, e.g., Salter v. Upjohn Co., 593 F.2d 649, 652 (5th Cir. 1979) (upholding protective

23   order precluding the deposition of the president of the Upjohn Company, and directing the

24   plaintiff to depose lower-level employees with more direct knowledge of the facts); In re

25   Levaquin, 2010 WL 4867407 at *2; Baine v. General Motors, Corp., 141 F.R.D. 332, 334--35

26   (M.D. Ala. 1991) (precluding testimony of corporate vice president after finding it has “not been

27   demonstrated that [the executive] has any superior or unique personal knowledge [of the relevant

28   issues in the case]”). And to the extent Space Data believes that Mr. Page and Mr. Brin do possess
                                                        4
                                         MOTION TO QUASH SUBPOENA
                                           Case No. 5:16-cv-03260-BLF
     1331875
      Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 6 of 7


 1   unique, relevant knowledge, Space Data may play portions of their videotaped deposition

 2   testimony at trial.

 3
     IV.       FORCING MR. PAGE AND MR. BRIN TO TESTIFY WOULD IMPOSE AN
 4             UNDUE BURDEN ON GOOGLE

 5             Courts closely scrutinize requests to examine top-level executives in part to protect

 6   against harassment. Because of the substantial burden that apex witness testimony places on

 7   companies, such examination “creates a tremendous potential for abuse or harassment.” Celerity,

 8   2007 WL 205067 at *3 (barring defendants from deposing plaintiff's CEO and Executive

 9   Chairman). Forcing Mr. Page and Mr. Brin to testify at trial in this case would impose a

10   significant, undue burden on Google. Given these witnesses’ lack of unique knowledge and the

11   availability of video deposition testimony, Space Data’s effort to compel trial testimony amounts

12   to little more than harassment.

13             Requiring the most senior leadership of a large company to testify is unduly burdensome,

14   especially where, as here, other witnesses are available to cover the same topics. See

15   Amazon.com, 2014 WL 6980512 at *4; see also Plew v. Limited Brands, Inc., No. 08 Civ. 3741,

16   2012 WL 379933, at *3 (S.D.N.Y. Feb. 6, 2012) (granting defense motion to prevent plaintiff

17   from calling Victoria's Secret CEO as a trial witness where the plaintiff had deposed two senior

18   executives with knowledge of the product).

19             The weight of the responsibilities borne by Mr. Page and Mr. Brin as apex executives is a

20   factor courts routinely consider in deciding whether the necessity of their testimony outweighs the

21   burden of testifying. See, e.g., WebSide Story, Inc. v. NetRatings, Inc., No. 06cv408 WQH(AJB),

22   2007 WL 1120567, at *5 n.10 (S.D. Cal. April 6, 2007) (“[A] court must remain mindful that

23   permitting unfettered discovery of corporate executives would threaten disruption of their

24   business.”) (quoting Tri-Star Pictures, Inc. v. Unger, 171 F.R.D. 94, 102 (S.D.N.Y.1997)))

25   (citations omitted). This burden is amplified where, as here, apex executives have already borne

26   the burden of deposition. Cf. Tri-Star Pictures, Inc., 171 F.R.D. at 102–03 (noting “the burdens

27   which appearing for a deposition can impose upon a [previously-deposed] senior corporate

28   executive” and “strictly confin[ing]” the scope of further deposition).
                                                        5
                                         MOTION TO QUASH SUBPOENA
                                           Case No. 5:16-cv-03260-BLF
     1331875
Case 5:16-cv-03260-BLF Document 601 Filed 07/11/19 Page 7 of 7
